DETAILED ACTION

Terminal Disclaimer
		The terminal disclaimer(s) filed on 8th June 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration dates of the full statutory term of the patent(s) granted on U.S. patent(s) 10/762,261 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

	Authorization for this Examiner’s Amendment was given in a telephone interview with Jennifer Che (Reg. No. 58,035) on 8th June 2022.
This application has been amended as follows:
IN THE CLAIMS
Replace the following claims listed as follows.

CLAIM 1:
A method executed by a computer system to transform the function of a programmable circuit for improving circuit functionality, the method comprising: 
providing a lookup-table (LUT) mapped circuit representation derived from the programmable circuit being implemented with a first Register-Transfer Level (RTL) document, the first RTL document being of an original specification; 
providing a second RTL document of the programmable circuit, the second RTL document being of a revised specification, wherein the revised specification is modified from the original specification and has a transformed function from the original specification; 
converting the LUT mapped circuit representation into a shadow netlist, the shadow netlist corresponding to a first gate level (GTL) netlist representing the LUT mapped circuit representation;
generating a second GTL netlist from the second RTL document; 
producing at least one engineering change order (ECO) patch to be completely merged inside the LUT mapped circuit representation based on a comparison of the shadow netlist with the second GTL netlist by identifying a list of  LUTs in the programmable circuit to be modified; and 
transforming, by the computer system and an ECO engine, the function of the programmable circuit by merging the at least one ECO patch inside the LUT mapped circuit representation, wherein the merged LUT mapped circuit representation is exactly functionally equivalent to the second GTL netlist to perform same functions such that the programmable circuit can be reprogrammed in accordance with the revised specification by making use of free merging cost property of LUT structures so as to reduce resource usage of the computer system in the transformation.  

CLAIM 8:
A computer system for transforming the function of the programmable circuit for improving circuit functionality, the computer system comprising: 
a hardware processor; 
a non-transitory computer-readable storage medium having stored therein instructions that when executed cause the hardware processor to: 
retrieve a lookup-table (LUT) mapped circuit representation from the programmable circuit being implemented with a first Register Transfer Level (RTL) document, the first RTL document being of an original specification; 
obtain a second RTL document of the programmable circuit, the second RTL document being of a revised specification, wherein the revised specification is modified from the original specification and has a transformed function from the original specification; 
convert the LUT mapped circuit representation into a shadow netlist, the shadow netlist corresponding to a first gate level (GTL) netlist representing the LUT mapped circuit representation; 
generate a second GTL netlist from the second RTL document; 
produce at least one engineering change order (ECO) patch to be completely merged inside the LUT mapped circuit representation based on a comparison of the shadow netlist with the second GTL netlist by identifying a list of LUTs in the programmable circuit to be modified; and 
transform, along with an ECO engine, the function of the programmable circuit by merging the at least one ECO patch inside the LUT mapped circuit representation, wherein the 37merged LUT mapped circuit representation is exactly functionally equivalent to the second GTL netlist to perform same functions such that the programmable circuit can be reprogrammed in accordance with the revised specification by making use of free merging cost property of LUT structures so as to reduce resource usage of the computer system in the transformation.  

CLAIM 15:
A computer-implemented method that improves circuit functional iteration to transform the function of a programmable circuit, the method comprising: 
receiving a lookup-table (LUT) mapped circuit representation derived from the programmable circuit being implemented with a first Register Transfer Level (RTL) document, the first RTL document being of an original specification; 
39receiving a second RTL document of the programmable circuit, the second RTL document being of a revised specification, wherein the revised specification is modified from the original specification and has a transformed function from the original specification; 
converting the LUT mapped circuit representation into a shadow netlist, the shadow netlist corresponding to a first gate level (GTL) netlist representing LUT mapping for the LUT mapped circuit representation; 
generating a second GTL netlist from the second RTL document;
producing at least one engineering change order (ECO) patch to be completely merged inside the LUT mapped circuit representation based on a comparison of the shadow netlist with the second GTL netlist by identifying a list of LUTs in the programmable circuit to be modified; and 
transforming, by the computer system and an ECO engine, the function of the programmable circuit by merging the at least one ECO patch inside the LUT mapped circuit representation, wherein the merged LUT mapped circuit representation is exactly functionally equivalent to the second GTL netlist to perform same functions such that the programmable circuit can be reprogrammed in accordance with the revised specification by making use of free merging cost property of LUT structures so as to reduce resource usage of the computer system in the transformation.  


Allow Subject Matter

Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The above mentioned claims are allowable over prior arts because the CPA (Cited Prior Art) of record fails to teach or render obvious the claimed limitations in combination with the specific added limitations recited in each of the independent claims 1, 8 & 15 (& associated dependent claims).
The present invention is directed to a method to transform the function of a programmable circuit for improving circuit functionality. In view of the closest prior arts such as U.S. PG-PUB: 2017/0310688 (by LECOMTE) and U.S. Patent 10068091 (by Aziz), no singular art disclosing nor motivation to combine has been found to anticipate or render obvious the claimed invention in such particular details of doing so in the context of recited limitations such as providing a lookup-table (LUT) mapped circuit representation derived from the programmable circuit being implemented with a first Register-Transfer Level (RTL) document, the first RTL document being of an original specification; providing a second RTL document of the programmable circuit, the second RTL document being of a revised specification, wherein the revised specification is modified from the original specification and has a transformed function from the original specification; converting the LUT mapped circuit representation into a shadow netlist, the shadow netlist corresponding to a first gate level (GTL) netlist representing the LUT mapped circuit representation;generating a second GTL netlist from the second RTL document; producing at least one engineering change order (ECO) patch to be completely merged inside the LUT mapped circuit representation based on a comparison of the shadow netlist with the second GTL netlist by identifying a list of  LUTs in the programmable circuit to be modified; and transforming, by the computer system and an ECO engine, the function of the programmable circuit by merging the at least one ECO patch inside the LUT mapped circuit representation, wherein the merged LUT mapped circuit representation is exactly functionally equivalent to the second GTL netlist to perform same functions such that the programmable circuit can be reprogrammed in accordance with the revised specification by making use of free merging cost property of LUT structures so as to reduce resource usage of the computer system in the transformation.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONGBIT CHAI whose telephone number is (571)272-3788.  The examiner can normally be reached on Monday - Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn D. Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

           /LONGBIT CHAI/Primary Examiner, Art Unit 2431                                                                                                                                                                                                                 (No. #2364 - 2022)